IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


RONALD STOCKTON,                            :   No. 712 MAL 2019
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA                :
DEPARTMENT OF CORRECTIONS;                  :
MARIROSA LAMAS; B. THOMPSON; R.             :
MARSH; T. MILLER; L. EATTON; AND R.         :
VANCE,                                      :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of April, 2020, the Petition for Allowance of Appeal is

DENIED.